337 F.2d 287
UNITED STATES of America, Appellee,v.James Henry TUCKER, Appellant.
No. 9458.
United States Court of AppealsFourth Circuit.
Argued Sept. 29, 1964.Decided Oct. 1, 1964.

William T. Mason, Jr., Asst. U. S. Atty.  (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
In this direct appeal from his conviction for theft from the mails, the defendant challenges the sufficiency of the evidence to support the finding that the theft was from the mail.  The strong circumstantial evidence that it was, coupled with the defendant's own admission, to which an accomplice testified, furnished ample support for the verdict, however, and requires affirmance of the conviction.


2
Affirmed.